Citation Nr: 0830921	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  94-15 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for impaired vision 
secondary to a head injury.  

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 
 

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1978 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2002, the veteran appeared at a video conference 
hearing that was conducted by a Veterans Law Judge sitting in 
Washington, D.C.  

In August 2003, the Board remanded the case to the RO for 
additional development.  Of the four issues on appeal before 
the Board in August 2003, two issues were subsequently 
granted by the RO in rating decisions of June 2006 and June 
2007.  Thus, two issues remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In April 2002, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer employed by the Board.  
In July 2008, the veteran was afforded the opportunity for 
another hearing before a Veterans Law Judge who will decide 
his case.  In August 2008, the veteran replied that he wanted 
a videoconference hearing before a Veterans Law Judge at the 
Regional Office. 

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




